5O0-/r S*M* Ui-tf &9-/f &H-IS f»f-l$
                                   ELECTRONIC RECORD




   COA #      05-14-00978-CR                        OFFENSE:        OTHER CRIMINAL


              Nicholas Davell Amos v. The State
   STYLE:     0fTexas                               COUNTY:         Dallas

   COA DISPOSITION:       AFFIRM                    TRIAL COURT: 291st Judicial District Court


   DATE: 03/31/2015                  Publish: NO    TC CASE #:      F-1341905-U




                            IN THE COURT OF CRIMINAL APPEALS

                                                                    Sc*-/f set-/f SPWf
             Nicholas Davell Amos v. The State of
   STYLE:    Texas                                       CCA#:      Ut'lt SOH'IS US*H
             PRO SE.                     Petition        CCA Disposition:
   FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                         JUDGE:

   DATE: _      y/j4,l*oir                               SIGNED:                          PC:

   JUDGE:       MAjAA-4st>—:                             PUBLISH:                        DNP:




                                                                                          MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                               ELECTRONIC RECORD